Wardlaw, J.
dissenting. The husband is, notwithstanding the death of his wife, entitled to recover, according to the original cause of action, damages for trespass, during the coverture, and therefore I agree that the demurrer should have been sustained. But Ido not agree that, under a title, which has been cast upon the husband by descent since the commencement of the suit, he should now be permitted to recover the land or any share thereof iti an action brought by him and wife at a time when the whole fee was hers and the usufruct his. The cause of action as to the land has not survived : but by the death of the wife a new title has accrued to the husband and his children, as heirs and tenants in common.

Motion refused.